           Case 1:20-cv-03709-ALC Document 32 Filed 04/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
BERKKLEY INSURANCE COMAPNY,

                                   Plaintiff,                       20 CIVIL 3709 (ALC)

                 -against-                                              JUDGMENT

MATTHEW LANE,

                                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Permanent Injunction dated April 21, 2021. Upon the stipulation of the

parties, and based upon the findings of fact and conclusions of law set forth in the stipulated

preliminary injunction entered by the Court on January 11, 2021 (Dkt. 27), it is hereby

ORDERED that:

     1. Lane is permanently enjoined from deleting, destroying or altering (unless otherwise

         instructed in writing by BIC: (i) any documents or information that had been housed on

         any BIC information system or located on BIC’s property (whether in electronic or hard

         copy form); (ii) any BIC property, documents, or business information that Lane

         transferred to or maintained on any of his personal electronic devices or personal email

         or other devices he has used or controlled (collectively, (i) and (ii) are “BIC

         information”) or (iii) any documents related to the conduct alleged in the Complaint in

         the above captioned action;

     2. Lane is permanently enjoined from possessing, using, altering, copying, uploading,

         downloading, transmitting, or transferring any BIC information to any person or entity

         (other than transmission of such information to his or BIC’s counsel);
        Case 1:20-cv-03709-ALC Document 32 Filed 04/21/21 Page 2 of 2




   3. Lane is ordered to permit BIC to take Lanes sworn deposition testimony regarding his

      actions and the matters relating to the Complaint in this action on a date to be agreed by

      the parties

   4. The Court shall retain exclusive jurisdiction over the enforcement of this injunction or

      any dispute between the parties arising under this injunction.

   5. Final Judgment is entered in favor of BIC in accordance with the terms of this permanent

      injunction; accordingly, this case is closed.



Dated: New York, New York
       April 21, 2021




                                                                RUBY J. KRAJICK
                                                            _________________________
                                                                  Clerk of Court
                                                      BY:
                                                            _________________________
                                                                  Deputy Clerk
